EXHIBIT 10.1
 
 
RETURN OF ASSET AGREEMENT



 
CHILIGATORO HYDRO PROJECT





THIS RETURN OF ASSET AGREEMENT (the “Agreement”) is dated the 20th day of
September, 2013, by and among MINERCO RESOURCES, INC., a Nevada corporation,
which is publicly traded on the Over-The-Counter Bulletin Board (OCTQB: MINE)
hereinafter referred to as the “Buyer”, and ROTA INVERSIONES S.DE R.L., a
Corporation formed and operated under the laws of Honduras hereinafter referred
to as the “Seller,” (hereinafter sometimes referred to collectively as the
“Parties”).


WHEREAS, Buyer and Seller entered into an Asset Purchase Agreement on May 27,
2010 for One Hundred percent (100%) of all of the Buyer’s rights, title and
interest in and to a certain Hydro-Electric Project located in Honduras known as
the “Chiligatoro Hydro Project” more specifically defined in Schedule 2.0
attached to the Asset Purchase Agreement, dated May 27, 2010, and incorporated
therein by reference, (hereinafter sometimes referred to as the “Project”) for
the consideration and upon the terms and subject to the conditions set forth in
the Asset Purchase Agreement.


WHEREAS, Buyer desires to return to Seller, and Seller desires to receive from
Buyer, One Hundred percent (100%) of all of the Buyer’s rights, title and
interest in and to a certain Hydro-Electric Project located in Honduras known as
the “Chiligatoro Hydro Project” more specifically defined in Schedule 2.0
attached to the Asset Purchase Agreement, dated May 27, 2010, and incorporated
therein by reference, (hereinafter sometimes referred to as the “Project”) for
the consideration and upon the terms and subject to the conditions set forth in
the Asset Purchase Agreement.


NOW, THEREFORE, in consideration of the premises, the provisions and the
respective agreements hereinafter set forth, the parties hereto hereby agree as
follows:


1.           Return of Assets.


1.1           Agreement to Transfer and Return.  Upon the terms and subject to
the conditions set forth in this Agreement and upon the representations and
warranties made herein by each of the parties to the other, on the Closing Date
(as such term is hereinafter defined), Buyer shall return to Seller, and Seller
shall  acquire from Buyer, One Hundred percent (100%) of all of the Buyer’s
rights, title and interest in and to a certain Hydro-Electric Project located in
Honduras known as the “Chiligatoro Hydro Project” more specifically defined in
Schedule 2.0 attached to the Asset Purchase Agreement, dated May 27, 2010, and
incorporated therein by reference, (hereinafter sometimes referred to as the
“Project”) for the consideration and upon the terms and subject to the
conditions set forth in the Asset Purchase Agreement.


1.2           Purchase Price.  Upon the terms and subject to the conditions set
forth in this Agreement, in reliance upon the representations, warranties,
covenants and agreements of the Buyer contained herein, and in exchange for One
Hundred percent (100%) of all of the Buyer’s rights, title and interest in and
to the Project, Seller agrees to deliver to Buyer an earned Net Revenue Interest
(hereinafter the “NRI”) in and to the Chiligatoro Hydro Project equal to Buyer’s
investment and expenses in the amount of Two Hundred and Fifty Thousand Dollars
and Zero Cents (US$250,000.00) (“Buyer’s Investment”) AND return any and all
shares of the Buyer’s $.001 par value common stock of Buyer (“Buyer’s Shares”)
as distributed to the Seller(s) as referenced in the Asset Purchase Agreement,
dated May 27, 2010 (the “Purchase Price”).
 
1.3           Payment of Purchase Price.  The Purchase Price shall be payable as
follows:
 
       (a)           Seller shall return any and all shares of the Buyer’s $.001
par value common stock of Buyer (“Buyer’s Shares”) as distributed to the
Seller(s) as referenced in the Asset Purchase Agreement, dated May 27, 2010 to
Buyer or Buyers assign’s within 30 days of the transfer of title as defined in
Section 1.4 herein.
 
       (b)           Buyer shall return or cause to be transferred back to
Seller One Hundred percent (100%) of all of the Buyer’s rights, title and
interest in and to the Project within 30 days of the Closing as defined in
Section 1.4 herein.
 
       (c)           As additional consideration for this Agreement, Seller
shall cause Buyer to receive an earned NRI in and to the Chiligatoro Hydro
Project equal to Buyer’s investment and expenses in the amount of Two Hundred
and Fifty Thousand Dollars and Zero Cents (US$250,000.00). The earned NRI, due
to the Buyer by the Seller, is to be calculated according to the following:


“Buyer’s Investment” divided by “Project Equity Required for Construction”
equals “Buyer’s earned NRI.”


“Project Equity Required for Construction” is currently estimated at thirty-five
percent (35%) of Thirteen Million Dollars (US$13,000,000), the Project
Construction Cost, or Four Million and Five Hundred Thousand Dollars
(US$4,500,000).


 
1

--------------------------------------------------------------------------------

 
 
For the purposes of this Agreement, based on currently available projections and
forecasts, the Buyer’s earned NRI is currently calculated to be Five and
Five-Tenths Percent (5.5%). The final earned NRI will be calculated, finalized
and approved upon completion of construction of the Project.
 
        1.4           Closing.  The closing of the transaction contemplated
herein (the "Closing") will be at the office of Buyer on or before September 20,
2013, or at such other place or at such other date and time as Seller and Buyer
may mutually agree.  Such date and time of Closing is herein referred to as the
"Closing Date."


2.           Representations and Warranties of Buyer.  The Buyer, represents and
warrants to Seller as follows:


2.1           Existence and Good Standing.  As of the Closing,  The Project is
duly licensed or qualified to do business and is in good standing under the laws
of all other jurisdictions in which the character of the properties owned or
leased by it therein or in which the transaction of its business makes such
qualification necessary.


2.2           Corporate Authority. As of the Closing, the Project has all
requisite corporate power and authority to own its properties and carry on its
business as now conducted.


2.3           Compliance with Law.   As of the Closing, the Project is not in
default with respect to any order of any court, governmental authority or
arbitration board or tribunal to which the Project and or the Buyer is a party
or is subject, and the Project is not in violation of any laws, ordinances,
governmental rules or  regulations to which it is subject.  The Buyer has
obtained all licenses, permits and other authorizations and has taken all
actions required by applicable laws or governmental regulations in connection
with its business as now conducted which are required and necessary for the
Project viability.


2.4           Validity and Effect of Agreements.  This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Buyer enforceable in accordance with their terms, except that enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, fraudulent
transfer, moratorium or other similar laws of general application now or
hereafter in effect relating to the enforcement of creditors' rights generally
and except that the remedies of specific performance, injunction and other forms
of equitable relief are subject to certain tests of equity jurisdiction,
equitable defenses and the discretion of the court before which any proceeding
therefore may be brought.


2.5           No Required Consents or Defaults.  The execution and delivery of
this Agreement by the Buyer does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any person not a party
to this Agreement, (ii) result in the breach of any term or provision of, or
constitute a default under, or result in the acceleration of or entitle any
party to accelerate (whether after the giving of notice or the lapse of time or
both) any obligation under, or result in the creation or imposition of any lien,
charge, pledge, security interest or other encumbrance upon any part of
the  Project pursuant to any provision of, any order, judgment, arbitration
award, injunction, decree, indenture, mortgage, lease, license, lien, or other
agreement or instrument to which Buyer or the Project is a party or by which any
of them is bound, or violate or conflict with any provision of the by-laws or
articles/certificate of incorporation which may relate to the Project as amended
to the date of this Agreement.


2.6           Affiliated Entities.  Except as otherwise disclosed, the Project
does not own, directly or indirectly, any interest in any corporation, business
trust, joint stock corporation, partnership or other business organization or
association.


2.7           Jurisdictions.  Schedule 2.8 of the Asset Purchase Agreement,
dated May 27, 2010, incorporated herein by reference, contains a list of all
jurisdictions in which the Project is presently licensed or qualified to do
business.  Both the Buyer and the Project has complied in all material respects
with all applicable laws of each such jurisdiction and all applicable rules and
regulations of each regulatory agency therein.  The Project has not been denied
admission to conduct any type of business in any jurisdiction in which it is not
presently admitted as set forth in such Schedule 2.8, has not had its license or
qualifications to conduct business in any jurisdiction revoked or suspended, and
has not been involved in any proceeding to revoke or suspend a license or
qualification.


2.8           Records.  The corporate minute books of the Project to be
delivered to Buyer at the Closing shall contain true and complete copies of the
articles of incorporation, as amended to the Closing Date, bylaws, as amended to
the Closing Date, and the minutes of all meetings of directors and Buyer and
certificates reflecting all actions taken by the directors or Buyer without a
meeting, from the date of incorporation of the Project to the Closing Date is
applicable.


2.11           Financial Statements.  INTENTIONALLY OMITTED.


2.12           Undisclosed Liabilities.  INTENTIONALLY OMITTED.


2.13           Absence of Certain Changes or Events.  INTENTIONALLY OMITTED.


2.14           Taxes.  The Project (i) has duly and timely filed or caused to be
filed all federal, state, local and foreign tax returns (including, without
limitation, consolidated and/or combined tax returns) required to be filed by it
prior to the date of this Agreement which relate to the Project or with respect
to which the Project or the assets or properties of the Project are liable or
otherwise in any way subject, (ii) has paid or fully accrued for all taxes shown
to be due and payable on such returns (which taxes are all the taxes due and
payable under the laws and regulations pursuant to which such returns were
filed), and (iii) has properly accrued for all such taxes accrued in respect of
the Project or the assets and properties of the Project for periods subsequent
to the periods covered by such returns.  No deficiency in payment of taxes for
any period has been asserted by any taxing body and remains unsettled at the
date of this Agreement.  Copies of all federal, state, local and foreign tax
returns of the Project have been made available for inspection by Buyer.


 
2

--------------------------------------------------------------------------------

 
 
2.15           Title to the Project Property and Assets.  The Project has good
and marketable title to all of the properties and assets.  None of such
properties or assets is subject to a contract of sale not in the ordinary course
of business, or subject to security interests, mortgages, encumbrances, liens or
charges of any kind or character.


2.16           Condition of Personal Property.  All tangible personal property,
equipment, fixtures and inventories included within the assets of the Project
are in good, merchantable or in reasonably repairable condition and are suitable
for the purposes for which they are used.  No value in excess of applicable
reserves has been given to any inventory with respect to obsolete or
discontinued products.  To the best of the Buyer’s knowledge, all of the
inventories and equipment, including equipment leased to others, are well
maintained and in good operating condition.


2.17           Real Estate and Leases.  INTENTIONALLY OMITTED.


2.18           List of Contracts and Other Data.  INTENTIONALLY OMITTED.


2.19           Business Property Rights.  INTENTIONALLY OMITTED.


2.20           No Breach or Default.   As of the Closing, the Project is not in
default under any contract to which it is a party or by which it is bound, nor
has any event occurred which, after the giving of notice or the passage of time
or both, would constitute a default under any such contract.  Buyer have no
reason to believe that the parties to such contracts will not fulfill their
obligations under such contracts in all material respects or are threatened with
insolvency.


2.21           Labor Controversies.   As of the Closing, the Project is not a
party to any collective bargaining agreement.  There are not any controversies
between the Project and any of its employees which might reasonably be expected
to materially adversely affect the conduct of its business, or any unresolved
labor union grievances or unfair labor practice or labor arbitration proceedings
pending or threatened relating to its business, and there are not any
organizational efforts presently being made or threatened involving any of the
Project's employees.  The Buyer on behalf of the Project has not received notice
of any claim that the Project has not complied with any laws relating to the
employment of labor, including any provisions thereof relating to wages, hours,
collective bargaining, the payment of social security and similar taxes, equal
employment opportunity, employment discrimination and employment safety, or that
the Project is liable for any arrears of wages or any taxes or penalties for
failure to comply with any of the foregoing.


2.22           Litigation.  As of the Closing, there are no actions, suits or
proceedings with respect to the Project involving claims by or against Buyer or
the Project which are pending or threatened against Buyer or the Project, at law
or in equity, or before or by any federal, state, municipal or other
governmental department, commission, board, bureau, agency or instrumentality in
any jurisdiction in the world.  No basis for any action, suit or proceeding
exists, and there are no orders, judgments, injunctions or decrees of any court
or governmental agency with respect to which Buyer or the Project has been named
or to which Buyer or the Project is a party, which apply, in whole or in part,
to the business of the Project, or to any of the assets or properties of the
Project or which would result in any material adverse change in the business or
prospects of the Project.
 
        2.23           Bank Accounts.  INTENTIONALLY OMITTED.


2.24           Powers of Attorney.  There are no persons holding powers of
attorney from the Project.


2.25           Insurance.  INTENTIONALLY OMITTED.


2.26           No Brokers.  Neither Buyer nor the Project has entered into any
contract, arrangement or understanding with any person or firm which may result
in the obligation of Buyer or the Project to pay any finder's fees, brokerage or
agent's commissions or other like payments in connection with the negotiations
leading to this Agreement or the consummation of the transactions contemplated
hereby, and neither Buyer nor the Project are aware of any claim or basis for
any claim for payment of any finder's fees, brokerage or agent's commissions or
other like payments in connection with the negotiations leading to this
Agreement or the consummation of the transactions contemplated hereby.


2.27           No Misrepresentation or Omission.  No representation or warranty
by Buyer in this Article 2 or in any other Article or Section of this Agreement,
or in any certificate or other document furnished or to be furnished by Buyer
pursuant hereto, contains or will contain any untrue statement of a material
fact or omits or will omit to state a material fact necessary to make the
statements contained therein not misleading or will omit to state a material
fact necessary in order to provide Buyer with accurate information as to the
Project.


3.           Representations and Warranties of Seller.  Seller represents and
warrants to Seller as follows:


3.1           Existence and Good Standing.  As of the Closing, Seller is a
corporation duly incorporated, validly existing and in good standing under the
laws of Honduras.  Seller is duly licensed or qualified to do business as a
foreign corporation and is in good standing under the laws of all other
jurisdictions in which the character of the properties owned or leased by it
therein or in which the transaction of its business makes such qualification
necessary.


3.2           Corporate Authority.  As of the Closing, Seller has all requisite
corporate power and authority to own its properties and carry on its business as
now conducted.
 
 
3

--------------------------------------------------------------------------------

 
 
3.3           Compliance with Law.  As of the Closing, Seller is not in default
with respect to any order of any court, governmental authority or arbitration
board or tribunal to which Seller is a party or is subject, and Seller is not in
violation of any laws, ordinances, governmental rules or regulations to which it
is subject.  Seller has obtained all licenses, permits or other authorizations
and has taken all actions required by applicable laws or governmental
regulations in connection with its business as now conducted.


3.4           Authorization; Validity and Effect of Agreements.  The execution
and delivery of this Agreement and all agreements and documents contemplated
hereby by Seller, and the consummation by it of the transactions contemplated
hereby, have been duly authorized by all requisite corporate action.  This
Agreement constitutes, and all agreements and documents contemplated hereby when
executed and delivered pursuant hereto will constitute, the valid and legally
binding obligations of Seller enforceable in accordance with their terms, except
that enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws of general
application now or hereafter in effect relating to the enforcement of creditors'
rights generally and except that the remedies of specific performance,
injunction and other forms of equitable relief are subject to certain tests of
equity jurisdiction, equitable defenses and the discretion of the court before
which any proceeding therefore may be brought.  The execution and delivery of
this Agreement by Seller does not and the consummation of the transactions
contemplated hereby will not (i) require the consent of any third party, (ii)
result in the breach of any term or provision of, or constitute a default under,
or result in the acceleration of or entitle any party to accelerate (whether
after the giving of notice or the lapse of time or both) any obligation under,
or result in the creation or imposition of any lien, charge, pledge, security
interest or other encumbrance upon any part of the Project pursuant to any
provision of, any order, judgment, arbitration award, injunction, decree,
indenture, mortgage, lease, license, lien, or other agreement or instrument to
which Seller is a party or by which it is bound, and (iii) violate or conflict
with any provision of the by-laws or articles of incorporation of Seller as
amended to the date of this Agreement.


4.           Other Covenants and Agreements.


4.1           Indemnification by Seller.  Upon the terms and subject to the
conditions set forth in Section 4.4 hereof, Seller agree to indemnify and hold
Buyer and the Project harmless against, and will reimburse Buyer (or the Project
if Buyer so requests) on demand for, any payment, loss, damage (including
incidental and consequential damages), cost or expense (including reasonable
attorney's fees and reasonable costs of investigation incurred in defending
against such payment, loss, damage, cost or expense or claim therefore) made or
incurred by or asserted against Buyer or the Project at any time after the
Closing Date in respect of any omission, misrepresentation, breach of warranty,
or nonfulfillment of any term, provision, covenant or agreement on the part of
Seller contained in this Agreement, or from any misrepresentation in, or
omission from, any certificate or other instrument furnished or to be furnished
to Buyer pursuant to this Agreement.


4.2           Indemnification by Buyer.  Upon the terms and subject to the
conditions set forth in Section 4.4 hereof, Buyer agrees to indemnify and hold
Seller harmless against, and will reimburse Seller on demand for, any payment,
loss, damage (including incidental and consequential damages), cost or expense
(including reasonable attorney's fees and reasonable costs of investigation
incurred in defending against such payment, loss, damage, cost or expense or
claim therefore) made or incurred by or asserted against Seller at any time
after the Closing Date in respect of any omission, misrepresentation, breach of
warranty, or nonfulfillment of any term, provision, covenant or agreement on the
part of Buyer contained in this Agreement, or from any misrepresentation in, or
omission from, any certificate or other instrument furnished or to be furnished
to Seller pursuant to this Agreement.


4.3           Tax Indemnity.  INTENTIONALLY OMITTED.


4.4           Conditions of Indemnification.  With respect to any actual or
potential claim, any written demand, the commencement of any action, or the
occurrence of any other event which involves any matter or related series of
matters (a "Claim") against which a party hereto is due to be indemnified (the
"Indemnified Party") by the other party (the "Indemnifying Party") under
Sections 4.1, 4.2 or 4.3 hereof:


(A)           Promptly (and in no event no more than 30 days) after (i) Seller
(if Seller are the Indemnified Party), or (ii) the President of the Buyer or the
Project (if Buyer or the Project is the Indemnified Party) first receives
written documents pertaining to the Claim, or if such Claim does not involve a
third party Claim (a "Third Party Claim"), promptly (and in no event no more
than 30 days) after (i) Seller (if Seller are the Indemnified Party), or (ii)
the President of the Buyer or the Project (if Buyer or the Project is the
Indemnified Party) first has actual knowledge of such Claim, the Indemnified
Party shall give notice to the Indemnifying Party of such Claim in reasonable
detail and stating the amount involved, if known, together with copies of any
such written documents.


(B)           The Indemnifying Party shall have no obligation to indemnify the
Indemnified Party with respect to any Claim if the Indemnified Party fails to
give the notice with respect thereto in accordance with Section 4.4(A) hereof.


(C)           If the Claim involves a Third Party Claim, then the Indemnifying
Party shall have the right, at its sole cost, expense and ultimate liability
regardless of the outcome, and through counsel of its choice (which counsel
shall be reasonably satisfactory to the Indemnified Party), to litigate, defend,
settle or otherwise attempt to resolve such Third Party Claim; provided,
however, that if in the Indemnified Party's reasonable judgment a conflict of
interest may exist between the Indemnified Party and the Indemnifying Party with
respect to such Third Party Claim, then the Indemnified Party shall be entitled
to select counsel of its own choosing, reasonably satisfactory to the
Indemnifying Party, in which event the Indemnifying Party shall be obligated to
pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, the Indemnified Party may elect, at any time and at the Indemnified
Party's sole cost, expense and ultimate liability, regardless of the outcome,
and through counsel of its choice, to litigate, defend, settle or otherwise
attempt to resolve such Third Party Claim.  If the Indemnified Party so elects
(for reasons other than the Indemnifying Party's failure or refusal to provide a
defense to such Third Party Claim), then the Indemnifying Party shall have no
obligation to indemnify the Indemnified Party with respect to such Third Party
Claim, but such disposition will be without prejudice to any other right the
Indemnified Party may have to indemnification under Section 4.1, 4.2 or 4.3
hereof, regardless of the outcome of such Third Party Claim.  If the
Indemnifying Party fails or refuses to provide a defense to any Third Party
Claim, then the Indemnified Party shall have the right to undertake the defense,
compromise or settlement of such Third Party Claim, through counsel of its
choice, on behalf of and for the account and at the risk of the Indemnifying
Party, and the Indemnifying Party shall be obligated to pay the costs, expenses
and attorney's fees incurred by the Indemnified Party in connection with such
Third Party Claim.  In any event, Buyer, the Project and Seller shall fully
cooperate with each other and their respective counsel in connection with any
such litigation, defense, settlement or other attempted resolution.
 
 
4

--------------------------------------------------------------------------------

 
 
        4.5           Taxes and Expenses.
 
       (A)    Seller hereby covenant and agree to assume and pay all taxes
arising from or relating to the transactions as contemplated by this
Agreement.  Except as otherwise specifically provided for in this Agreement,
Seller shall be individually responsible for and shall personally pay all costs,
liabilities and other obligations incurred by Seller in connection with the
performance of and compliance with all transactions, agreements and conditions
contained in this Agreement to be performed or complied with by Seller,
including legal and accounting fees.  In no event shall any of such taxes,
costs, liabilities or other obligations be paid by or incurred on behalf of the
Project.
 
       (B)    Except as otherwise specifically provided for in this Agreement,
Seller will assume and pay all costs, liabilities and other obligations incurred
by Seller in connection with the performance of and compliance with all
transactions, agreements and conditions contained in this Agreement to be
performed or complied with by Seller, including legal and accounting fees.


4.6           Exclusive Dealing.  INTENTIONALLY OMITTED.




4.7           Public Announcements.  Neither Seller nor Buyer will at any time,
without the prior written consent of the other, make any announcement, issue any
press release or make any statement with respect to this Agreement or any of the
terms or conditions hereof except as may be necessary to comply with any law,
regulation or order; provided, however, that subsequent to the Closing Buyer may
disclose the consummation of the transaction herein contemplated without the
consent of the Seller.


5.           Conditions of Closing.


5.1           Seller’s Conditions of Closing.    The obligation of Seller to
purchase and pay for the Project shall be subject to and conditioned upon the
satisfaction (or waiver by Seller) at the Closing of each of the following
conditions:
 
       (A)    All representations and warranties of Buyer contained in this
Agreement shall be true and correct at and as of the Closing Date, Buyer shall
have performed all agreements and covenants and satisfied all conditions on its
part to be performed or satisfied by the Closing Date pursuant to the terms of
this Agreement, and Seller shall have received a certificate of the Buyer dated
the Closing Date to such effect.
 
       (B)    There shall have been no material adverse change since the date of
the Unaudited Balance Sheet in the financial condition, business or affairs of
the Project, and the Project shall not have suffered any material loss (whether
or not insured) by reason of physical damage caused by fire, earthquake,
accident or other calamity which materially affects the value of its assets,
properties or business, and Buyer shall have received a certificate of the Buyer
dated the Closing Date to such effect.
 
       (C)    Buyer shall have delivered to Seller evidence, satisfactory to the
Seller in the sole and exclusive judgment of Seller, of the Project's certifying
as of a date reasonably close to the Closing Date that the Project has filed all
required reports, paid all required fees and taxes, and is, as of such date, in
good standing and authorized to transact business.
 
       (D)    Buyer shall have delivered to Seller certificates and other
instruments together with all other documents necessary or appropriate to
validly transfer the Project to Seller free and clear of all security interests,
liens, encumbrances and adverse claims.
 
       (E)    Neither any investigation of the Project by Seller nor any other
document delivered to Seller as contemplated by this Agreement, shall have
revealed any facts or circumstances which, in the sole and exclusive judgment of
Seller and regardless of the cause thereof, reflect in an adverse way on the
Project or its financial condition, assets, liabilities (absolute, accrued,
contingent or otherwise), reserves, business, operations or prospects.
 
       (F)    The approval and all consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.
 
       (G)    No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.
 
       (H)    As of the Closing, there shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on Seller.
 
       (I)    As of the Closing, there shall have been no material adverse
change in the amount of issued and outstanding common stock of the Project.


 
5

--------------------------------------------------------------------------------

 
 
5.2           Buyer’s Conditions of Closing.  The obligation of Buyer to sell
the Project shall be subject to and conditioned upon the satisfaction (or waiver
by Buyer) at the Closing of each of the following conditions:
 
       (A)    All representations and warranties of Seller contained in this
Agreement shall be true and correct at and as of the Closing Date and Seller
shall have performed all agreements and covenants and satisfied all conditions
on its part to the performed or satisfied by the Closing Date pursuant to the
terms of this Agreement.
 
       (B)    The approval and all consents from third parties and governmental
agencies required to consummate the transactions contemplated hereby shall have
been obtained.
 
       (C)    No suit, action, investigation, inquiry or other proceeding by any
governmental body or other person or legal or administrative proceeding shall
have been instituted or threatened which questions the validity or legality of
the transactions contemplated hereby.
 
       (D)    As of the Closing, there shall be no effective injunction, writ,
preliminary restraining order or any order of any nature issued by a court of
competent jurisdiction directing that the transactions provided for herein or
any of them not be consummated as so provided or imposing any conditions on the
consummation of the transactions contemplated hereby, which is unduly burdensome
on Buyer.
 
       (G)    As of the Closing, there shall have been no material adverse
change in the amount of issued and outstanding common stock of Seller.


6.           Termination.


6.1           Methods of Termination.   The transactions contemplated herein may
be terminated and/or abandoned at any time before or after approval thereof by
Seller and Buyer, but not later than the Closing:


6.1.1           By mutual consent of Buyer and Seller; or


6.1.2           By Seller, if any of the conditions provided for in Section 5.1
hereof shall not have been met or waived in writing by Seller at or prior to
Closing; or


6.1.3           By Buyer, if any of the conditions provided for in Section 5.2
hereof shall not have been met or waived in writing by Buyer at or prior to
Closing.


6.2           Procedure Upon Termination.  In the event of termination by Buyer
or Seller, as applicable, pursuant to Section 6.1 hereof, written notice thereof
shall forthwith be given to the other party and the transactions contemplated by
this Agreement shall be terminated without further action by Buyer or
Seller.  If the transactions contemplated by this Agreement are so terminated:
 
         6.2.1           Each party will redeliver all documents, work papers
and other material of any other party relating to the transactions contemplated
hereby, whether so obtained before or after the execution of this Agreement, to
the party furnishing the same; and
 
         6.2.2           No party hereto shall have any liability or further
obligation to any other party to this Agreement except that if such termination
is a result of the failure of any condition set forth in (i) Sections 5.1(A)
through 5.1(F) and 5.1(I) hereof, then Buyer shall be entitled to recover from
Seller all out-of-pocket costs which Buyer has incurred (including reasonable
attorney's fees, accounting fees and expenses); and (ii) Sections 5.2(A) through
5.2(D) hereof, then Seller shall be entitled to recover from Buyer all
out-of-pocket costs which Seller has incurred (including reasonable attorney's
fees, accounting fees and expenses).


7  
Miscellaneous.




 
7.1           Notices.  All notices or other communications required or
permitted to be given hereunder shall be in writing and shall be deemed given to
a party when:



(i)   delivered by hand or by a nationally recognized overnight courier
service  (costs prepaid),


(ii)   sent by facsimile with confirmation of transmission by the transmitting
equipment, or;


(iii)   received or rejected by the addressee, if sent by certified mail,
postage prepaid and return receipt requested, in each case to last known place
of business address.


7.2           Execution of Additional Documents.  The parties hereto will at any
time, and from time to time after the Closing Date, upon request of the other
party, execute, acknowledge and deliver all such further acts, deeds,
assignments, transfers, conveyances, powers of attorney and assurances as may be
reasonably required to carry out the intent of this Agreement, and to transfer
and vest title to the Project being transferred hereunder, and to protect the
right, title and interest in and enjoyment of all of the Project sold, granted,
assigned, transferred, delivered and conveyed pursuant to this Agreement;
provided, however, that this Agreement shall be effective regardless of whether
any such additional documents are executed.


7.3           Binding Effect; Benefits.  This Agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their respective heirs,
successors, executors, administrators and assigns.  Notwithstanding anything
contained in this Agreement to the contrary, nothing in this Agreement,
expressed or implied, is intended to confer on any person other than the parties
hereto or their respective heirs, successors, executors, administrators and
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
 
7.4             Entire Agreement.  This Agreement, together with the Exhibits,
Schedules and other documents contemplated hereby, constitute the final written
expression of all of the agreements between the parties, and is a complete and
exclusive statement of those terms.  It supersedes all understandings and
negotiations concerning the matters specified herein.  Any representations,
promises, warranties or statements made by either party that differ in any way
from the terms of this written Agreement and the Exhibits, Schedules and other
documents contemplated hereby, shall be given no force or effect.  

 
6

--------------------------------------------------------------------------------

 
         The parties specifically represent, each to the other, that there are
no additional or supplemental agreements between them related in any way to the
matters herein contained unless specifically included or referred to herein.  No
addition to or modification of any provision of this Agreement shall be binding
upon any party unless made in writing and signed by all parties.
 
7.5            Choice of Law; Venue; Jurisdiction; Attorneys’ Fees.  The parties
acknowledge and agree that this Agreement has been made in Texas, and that it
shall be governed by, construed, and enforced in accordance with the laws of the
State of Texas, without reference to its conflicts of laws principles.  The
parties also acknowledge and agree that any action or proceeding arising out of
or relating to this Agreement or the enforcement thereof shall be brought in the
Harris County Superior Court, and each of the parties irrevocably submits to the
exclusive jurisdiction of that Court in any such action or proceeding, waives
any objection the party may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of such action or proceeding shall be
heard and determined only in that Court, and agrees not to bring any action or
proceeding arising out of or relating to this Agreement or the enforcement
hereof in any other court.  The parties also acknowledge and agree that either
or both of them may file a copy of this paragraph with any court as written
evidence of the knowing, voluntary and bargained agreement between the parties
irrevocably to waive any objections to venue or convenience of forum, or to
personal or subject matter jurisdiction.  The parties also acknowledge and agree
that any action or proceeding referred to above may be served on any party
anywhere in the world without any objection thereto.  The parties also
acknowledge and agree that the prevailing party in any such action or proceeding
shall be awarded the party’s reasonable attorneys’ fees and costs (including,
but not limited to, costs of court).


7.6           Fair Meaning.  The parties agree that the wording of this
Agreement shall be construed as a whole according to its fair meaning, and not
strictly for or against any of the parties to this Agreement, including the
party responsible for drafting the Agreement.


7.7           Mutual Drafting.   The parties hereto acknowledge and agree that
they are sophisticated and have been represented by attorneys who have carefully
negotiated the provisions of this Agreement. As a consequence, the parties also
agree that they do not intend that the presumptions of any laws or rules
relating to the interpretation of contracts against the drafter of any
particular clause should be applied to this Agreement and therefore waive their
effect.


7.8           Jurisdiction, Service of Process.  Any action or proceeding
arising out of or relating to this Agreement shall be governed by Section 7.5 of
this Agreement, and each of the parties irrevocably submits to the exclusive
jurisdiction of each court identified therein in any such action or proceeding;
waives any objection the party may now or hereafter have to venue or to
convenience of forum; agrees that all claims in respect of the action or
proceeding shall be heard and determined only in any such court; and agrees not
to bring any action or proceeding arising out of or relating to this Agreement
or any transaction contemplated hereby in any other court.  The parties agree
that either or both of them may file a copy of this paragraph with any court as
written evidence of the knowing, voluntary and bargained agreement between the
parties irrevocably to waive any objections to venue or to convenience of
forum.  Process in any action or proceeding referred to in the first sentence of
this Section 10 may be served on any party anywhere in the world.


7.9           Survival.  All of the terms, conditions, warranties and
representations contained in this Agreement shall survive the Closing.


7.10           Counterparts.   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same instrument.


7.11           Headings.  Headings of the Articles and Sections of this
Agreement are for the convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.


7.12           Waivers.  Either Buyer or Seller may, by written notice to the
other, (i) extend the time for the performance of any of the obligations or
other actions of the other under this Agreement; (ii) waive any inaccuracies in
the representations or warranties of the other contained in this Agreement or in
any document delivered pursuant to this Agreement; (iii) waive compliance with
any of the conditions or covenants of the other contained in this Agreement; or
(iv) waive performance of any of the obligations of the other under this
Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including without limitation any investigation by or
on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained in this Agreement.  The waiver by any party hereto of a
breach of any provision hereunder shall not operate or be construed as a waiver
of any prior or subsequent breach of the same or any other provision hereunder.


7.13           Merger of Documents.  This Agreement and all agreements and
documents contemplated hereby constitute one agreement and are interdependent
upon each other in all respects


7.14           Incorporation of Exhibits and Schedules.  All Exhibits and
Schedules attached hereto are by this reference incorporated herein and made a
part hereof for all purposes as if fully set forth herein.


7.15           Severability.  If for any reason whatsoever, any one or more of
the provisions of this Agreement shall be held or deemed to be inoperative,
unenforceable or invalid as applied to any particular case or in all cases, such
circumstances shall not have the effect of rendering such provision invalid in
any other case or of rendering any of the other provisions of this Agreement
inoperative, unenforceable or invalid.


7.16           Assignability.  Neither this Agreement nor any of the parties'
rights hereunder shall be assignable by any party hereto without the prior
written consent of the other parties hereto.


7.17           Binding on Successors and Assigns.  This Agreement shall be
binding on and shall inure to the benefit of each party, its successors, and
assigns.  This Agreement and the rights and obligations hereunder shall not be
assignable or transferable by either party without the prior written consent of
the other party.


7.18           Third-Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their permitted successors or assigns, and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the parties hereto and such successors or assigns, any legal
or equitable rights, remedy or claim hereunder.


7.19           Authority of Signers.  The parties represent and warrant that the
person whose signature is set forth below on behalf of a party is fully
authorized to execute this Agreement on behalf of that party.
 
 
7

--------------------------------------------------------------------------------

 
 
INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS
 
IN WITNESS WHEREOF, the parties have executed this Return of Asset Agreement and
caused the same to be duly delivered on their behalf on the day and year first
above written.




SELLER:


ROTA INVERSIONES S.DE R.L.,




By:_/s/ Marco Rodriguez___________
Marco Rodriguez
Its:           President






BUYER:


MINERCO RESOURCES, INC.,




By:_/s/ John F. Powers_____________
John F. Powers
Its:           President and CEO
 
 
8

--------------------------------------------------------------------------------



